Putnam, J. (dissenting):
As defendant had the burden to prove that deceased’s death was by suicide, I think the court properly directed a verdict for plaintiff, where both sides united in asking for the direction of the court. The evidence was circumstantial and left the cause of death to conjecture. Suicide is not presumed. (Mallory v. Travelers’ Ins. Co., 47 N. Y. 52, 54; Travellers’ Ins. Co. v. McConkey, 127 U. S. 661, 667; Connecticut Life Insurance Co. v. Akens, 150 id. 468.) Even where the alternative to suicide may be murder, as where the deceased was found dying in his back yard with a bullet wound near the heart, the presumption is still against suicide. (Connecticut Mut. Life Ins. Co. v. M’Whirter, 73 Fed. Rep. 444, 449.) The circumstances here are much stronger against defendant than in many cases where the court sustained a verdict against the insurer’s claim of death by suicide. (Pythias Knights’ Supreme Lodge v. Beck, 181 U. S. 49; Kornig v. *16Western Life Indemnity Co., 102 Minn. 31, 35; Krogh v. Modern Brotherhood, 153 Wis. 397.) The condition of the dead body was peculiar. The legs protruded from a barrel. The head and face were bound with a handkerchief and towel. The handkerchief was tied behind. On top was a towel, also knotted at the back below the ears. About the body had been. stuffed old clothes and bags, evidently to exclude the passage of air. The precautions against resuscitation were extraordinary. The autopsy showed chloroform poisoning. A high authority says that death from inhalation of chloroform “ may occur with a celerity unparalleled by any other poisonous agent whatever.” (2 Whart. & Stillé Med. Jur. [5th ed.] § 537.) I think there was no such clear evidence that such injuries were self-inflicted as to justify setting aside a verdict thus directed against the defendant.
Blackmar, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.